United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 20-5277                                                  September Term, 2020
                                                                       1:20-cv-01898-UNA
                                                        Filed On: February 8, 2021
Charles L. Stringer,

              Appellant

       v.

John Downy, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:         Henderson and Katsas, Circuit Judges, and Sentelle, Senior Circuit
                       Judge

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s orders filed July 27, 2020
and August 18, 2020, be affirmed. The district court properly dismissed the case
without prejudice for lack of subject matter jurisdiction. See Decatur Liquors, Inc. v.
District of Columbia, 478 F.3d 360, 363 (D.C. Cir. 2007) (federal courts lack subject
matter jurisdiction over “obviously frivolous” claims); Smalls v. United States, 471 F.3d
186, 192 (D.C. Cir. 2006) (“A federal district court lacks jurisdiction to review decisions
of other federal courts.”). The dismissal without prejudice allows appellant to file a new
complaint in the appropriate manner. See Comm. for Effective Cellular Rules v. FCC,
53 F.3d 1309, 1318 (D.C. Cir. 1995). In addition, appellant cannot compel a criminal
investigation by filing a complaint in district court. Cf. Windsor v. Evans, 403 F. App'x
527, 528 (D.C. Cir. 2010) (“[A] government official’s decision whether to investigate and
prosecute a case is within the unreviewable discretion of the Executive Branch.”).
Lastly, appellant has not demonstrated that the district court abused its discretion by
dismissing his claims without allowing discovery, or in denying his motion to alter or
amend the judgment. See, e.g., Food Lion, Inc. v. United Food & Commercial Workers
Int'l Union, AFL-CIO-CLC, 103 F.3d 1007, 1012 (D.C. Cir. 1997); Firestone v. Firestone,
76 F.3d 1205, 1208 (D.C. Cir. 1996) (per curiam).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5277                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2